DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 18 October 2021. Claims 1-20 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.

Compact Prosecution
In the interest of compact prosecution, the examiner suggests again that the applicant incorporate more detail into the independent claims so as to distinguish the applicant’s figure 10 from the prior art.

Response to Amendments and Arguments
The 112(b) rejections and claim objections have been remedied and removed.
The arguments with respect to the 102 rejections for claims 1 and 3-4 have been carefully considered, but they are not persuasive. In particular, the applicant asserts that Chun does not disclose a corpus of speech audio to train a model that outputs phoneme labels. However, the examiner notes that while Chun discloses receiving text and synthesizing audio data for the text, Chun also teaches a corpus of speech audio to train a model that outputs phoneme labels (Chun et al., para [0027]). The applicant also asserts that Chun relates to text to speech synthesis, while the applicant’s claims relate to receiving an input segment of speech audio that will always map to a single region within the defined embedding space, no matter which phoneme to which the new segment of speech audio corresponds. The examiner, though, contends that while the applicant’s claims may describe a method of learning a phonetic embedding space, this 
The arguments with respect to the 102 rejection for claim 13 have been carefully considered, but are moot under new grounds for rejection. The amendment which necessitates a new reference (Ravishankar) is “displaying a phoneme error for the segment of speech audio, based on the determined distance, so that the user can see the error in their pronunciation”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180268806, hereinafter referred to as Chun et al.

Regarding claim 1 (Currently Amended), Chun et al. discloses a method of learning a phonetic embedding space (“Through training, the linguistic encoder 114 learns to produce a speech unit representation or "embedding" for a linguistic unit. The linguistic encoder 114 receives data indicating a linguistic unit, such as a phoneme, and provides an embedding representing acoustic characteristics that express the linguistic unit,” Chun et al., para [0027].), the method comprising: 

receiving speech audio from a speech audio corpus (“In the illustrated example, the TTS system 102 obtains a training example 106, which includes a linguistic label 106a and associated audio data 106b. For example, the label 106a indicates that the audio data 106b represents an "/e/" phone. In some implementations, the TTS system 102 may extract examples representing individual linguistic units from longer audio segments. For example, the data storage 104 can include audio data for utterances and corresponding text transcriptions of the utterances,” Chun et al., para [0031]. Also, “The TTS system 102 may access stored feature vectors for the audio data 106b from the data storage 104 or perform feature extraction on the audio data 106b,” Chun et al., para [0035]. Thus, audio data 106b is a speech audio corpus.); 

segmenting the speech audio from the During stage (B), the TTS system 102 obtains data indicating linguistic units 134a-134c corresponding to the obtained text 146. For example, the TTS system 102 may access a lexicon to identify a sequence of linguistic units, such as phones, in a phonetic representation of the text 146. The linguistic units can be selected from a set of context-dependent phones used to train the linguistic encoder 114. The same set of linguistic units used for training can be used during speech synthesis for consistency,” Chun et al., para [0065]. See also Chun et al., fig. 1B.); 

extracting a plurality of acoustic features from each phoneme segment, each acoustic feature corresponding to a dimension of the embedding space ( “During stage (D), the linguistic encoder 114 outputs an embedding 118a in response to the linguistic unit identifier 108. The acoustic encoder 116 outputs an embedding 118b in response to the acoustic feature vectors 110. Embeddings 118a and 118b can be the same size as each other, and can be the same size for all linguistic units and lengths of audio data. For example, the embeddings 118a and 118b may be 32-bit vectors,” Chun et al., para [0039]. Each vector representing an acoustic feature corresponds to a dimension.); and 
training a model, using the plurality of extracted acoustic features, to define contiguous regions within the embedding space, each region corresponding to a phoneme label (“Through training, the linguistic encoder 114 learns to produce a speech unit representation or "embedding" for a linguistic unit. The linguistic encoder 114 receives data indicating a linguistic unit, such as a phoneme, and provides an embedding representing acoustic characteristics that express the linguistic unit. The embeddings provided by the linguistic encoder 114 each have the same fixed size, even though they may represent speech units of different sizes. After training, the linguistic encoder 114 is able to produce embeddings that encode acoustic information from linguistic information alone. This allows the linguistic encoder 114 to receive data specifying a linguistic unit and produce an embedding that represents the audio characteristics for a speech unit that would be appropriate to express the linguistic unit,” Chun et al., para [0027]. And, Chun et al., FIG. 4 is a flow diagram that illustrates an example of a process for training an autoencoder. Chun et al., para [0073], explains how diphone embeddings 132b may join in sequence thereby defining contiguous regions within the embedding space.); 

whereby a received input segment of speech audiodefined embedding space to identify a phoneme label for the received input segment of speech audio (As noted above, each bit sequence represents a single region within the embedding space. Also, Chun et al., para [0027].).


Regarding claim 3 (Original), Chun et al. discloses a method of recognizing a phoneme, the method comprising: 

extracting a segment of speech audio (“In the illustrated example, the TTS system 102 obtains a training example 106, which includes a linguistic label 106a and associated audio data 106b. For example, the label 106a indicates that the audio data 106b represents an "/e/" phone. In some implementations, the TTS system 102 may extract examples representing individual linguistic units from longer audio segments,” Chun et al., [0031].); 

extracting a plurality of acoustic features from the segment of speech audio (“Through training, the linguistic encoder 114 learns to produce a speech unit representation or "embedding" for a linguistic unit. The linguistic encoder 114 receives data indicating a linguistic unit, such as a phoneme, and provides an embedding representing acoustic characteristics that express the linguistic unit,” Chun et al., para [0027].); and  

19000P000130applying a model to the acoustic features to map the segment to a region representing a phoneme, wherein the phoneme represents the pronunciation of the segment of speech audio (“In the illustrated example, the TTS system 102 obtains the text 146 of the word "hello" to be synthesized. The TTS system 102 determines the sequence of linguistic units 134a-134d that represent the pronunciation of the text 146. Specifically, the 

Regarding claim 4 (Currently Amended), Chun et al. discloses the method of claim 3 further comprising: 

repeating for a string of consecutive speech audio segments, applying the model to acoustic features For the audio data 106, a first frame wo may represent the segment from 0 ms to 5 ms, a second window w.sub.1 may represent a segment from 5 ms to 10 ms, and so on,” Chun et al., para [0035].); and 

adding the string of phonemes to a dictionary as a new word (“In some implementations, the TTS system 102 may extract examples representing individual linguistic units from longer audio segments. For example, the data storage 104 can include audio data for utterances and corresponding text transcriptions of the utterances. The TTS system 102 can use a lexicon to identify a sequence of linguistic units, such as phones, for each text transcription,” Chun et al., para [0031].).  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180268806, hereinafter referred to as Chun et al., in view of US 20040230432, hereinafter referred to as Liu et al.
Regarding claim 2 (Original), Chun et al. discloses the method of claim 1, but not further comprising training a separate model for vowels in the phonetic alphabet and a separate model for consonants in the phonetic alphabet. Liu et al. is cited to disclose training a separate model for vowels in the phonetic alphabet and a separate model for consonants in the phonetic alphabet (“A second aspect of the invention is directed to a method of training audio classification models. The method comprises receiving a training audio signal and receiving phoneme classes corresponding to the training audio signal. A first Hidden Markov Model (HMM) is trained based on the training audio signal and the phoneme classes. The first HMM classifies speech as belonging to a vowel class when the first HMM determines that the speech corresponds to a sound represented by a set of phonemes that define vowels. A second HMM is trained based on the training audio signal and the phoneme classes. The second HMM classifies speech as belonging to a fricative class when the second HMM determines that the speech corresponds to a sound represented by a set of phonemes that define consonants,” Liu et al., para [0015].). Liu et al. benefits Chun et al. by more efficiently classifying segments of an audio signal such that the computational burden associated with a complete phoneme is reduced when attempting to process speech in real-time (Liu et al., para [0011]-[0012]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Chun et al. with those of Liu et al. to improve the speech autoencoder of Chun et al. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180268806, hereinafter referred to as Chun et al., in view of US 20180137109, hereinafter referred to as Mangoubi et al., and further in view of US 7369993, hereinafter referred to as Atal.

Regarding claim 5 (Currently Amended), Chun et al. discloses the method of claim [[4]] 3, but not wherein the segment of speech audio is for a borrowed language and wherein applying the model comprises: 

determining (a) for each phoneme within the a borrowing language contains that average phoneme location.

Mangoubi et al. is cited to disclose wherein the segment of speech audio is for a borrowed language (“The dictionary of the disclosed speech recognition process has a word lexicon that consists of subword units. In some instances, the dictionary may include an appendix that includes pronunciation data that may be accessed and used during the process for purposes of interlingual modification. For example, borrowed words are not always pronounced the same way as in the original language, and different pronunciations of these words could be included in the dictionary. In addition, the pronunciation data may be used in conjunction with a set of pronunciation rules. For example, the letter "p" does not exist in Arabic, and is often pronounced as "b," and in the English word "perspective," an Arabic speaker may introduce a vowel to state "bersebective" to break up the sequence of consonants. In another example, the latter "w" as in the English word for "wait" does not exist in German. Pronunciation rules may also be applied to words that are strangely adapted. For example, the root word may not be conjugated according to the normal grammar rules for that language. These types of exceptions and rules may be applied for purposes of processing a phoneme sequence or other subword acoustic unit,” Mangoubi et al., para [0039].). Mangoubi et al. benefits Chun et al. by borrowing words from another language (Mangoubi et al., para [0039]), thereby expanding the word pronunciation rules. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chun et al. with those of Mangoubi et al. to improve the precision of the text-to-speech synthesis of Chun et al.

Atal is cited to disclose determining (a) for each phoneme within the a borrowing The comparison of the first distance with the second distance is illustrated in FIG. 13. This figure shows geometrically the comparison of distances from 5 stored phonemes to a received phoneme (260) in a hypershere,” Atal, col. 13, lines 36-39. Here, the center of each phoneme circle represents the average location of the phoneme in space. The examples are in the English language.). Atal benefits Chun et al. by representing both stored and received phoneme segments in high-dimensional space and transform the phoneme representation into a hyperspherical shape, thereby improving the likelihood of correctly recognizing correct speech pattern (Atal, col. 3, lines 42-58). Therefore, it would be obvious for one skilled in the art to combine the teachings of Chun et al. with those of Atal to improve the speech recognition of Chun et al.


Claims 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180268806, hereinafter referred to as Chun et al., in view of US 20130130212, hereinafter referred to as Dohring et al.

Regarding claim 6, Chun et al. discloses a method of rendering speech for a 2D display (“Methods, systems, and computer-readable media for text-to-speech synthesis using an autoencoder,” Chun et al., Abstract.), the method comprising: 

extracting a segment of speech audio (“In the illustrated example, the TTS system 102 obtains a training example 106, which includes a linguistic label 106a and associated audio data 106b. For example, the label 106a indicates that the audio data 106b represents an "/e/" phone. In some implementations, the TTS system 102 may extract examples representing individual linguistic units from longer audio segments,” Chun et al., [0031].); and 

extracting a plurality of acoustic features from the segment of speech audio to determine a phoneme vector of a phoneme, each feature corresponding to a dimension of an embedding space (“During stage (D), the linguistic encoder 114 outputs an embedding 118a in response to the linguistic unit identifier 108. The acoustic encoder 116 outputs an embedding 118b in response to the acoustic feature vectors 110. Embeddings 118a and 118b can be the same size as each other, and can be the same size for all linguistic units and lengths of audio data. For example, the embeddings 118a and 118b may be 32-bit vectors,” Chun et al., para [0039]. Each vector representing an acoustic feature corresponds to a dimension.).
Chun et al., though, does not disclose rendering the speech on a 2D display; determining a location of the phoneme on a language-specific user interface; and projecting the phoneme vector in the embedding space to a display vector in the language specific user interface that displays at the phonemes normally used in the language and highlights phonemes corresponding to the projected phoneme vector 
Dohring et al. is cited to disclose rendering the speech on a 2D display (Dohring et al., fig. 3. The user may play the phonetic sound via the 2D display.); 

projecting the phoneme vector in the embedding space to a display vector in the language specific user interface that displays at the phonemes normally used in the language and highlights phonemes corresponding to the projected phoneme vector Dohring et al. benefits Chun et al. by providing a language learner with an interface for practicing phoneme pronunciation (Dohring et al., para [0006]), thereby extending the speech synthesis application of Chun et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chun et al. with those of Dohring et al. to enhance the speech autoencoder of Chun et al.

Regarding claim 7 (Currently Amended), Chun et al., as modified by Dohring et al., discloses the method of claim 6 further comprising: 

repeating for a string of consecutive speech audio segments to extract a string of phoneme vectors (“In still further embodiments, interacting with a button activates an audio representation of the sound of the phoneme in the form of a model pronunciation voiceover. Continuing to refer to FIG. 1, in a particular embodiment, the software module for practicing each phoneme further includes access to a software module for practicing each phoneme in the context of the beginning, middle, and end of words of the target language,” Dohring et al., para [0043].); and 

animating a plurality of phonemes corresponding to the string of phoneme vectors on a 2D display (“In further embodiments, the software module for practicing phonemes and the software module for recording and comparing pronunciations are in communication such that the model pronunciations for comparison are coordinated with the phonemes and words currently practiced,” Dohring et al., para [0050]. Pronouncing the string of the displayed phonemes is a form of animation.).  

Regarding claim 9 (Original), Chun et al., as modified by Dohring et al., discloses the method of claim 6, wherein the language-specific user interface is for English (Dohring et al., para [0068]).  

Regarding claim 10 (Original), Chun et al., as modified by Dohring et al., discloses the method of claim 6, wherein the language-specific user interface is for Italian (Dohring et al., para [0068]).  

Regarding claim 11 (Currently Amended), Chun et al., as modified by Dohring et al., discloses the method of claim 6, wherein the method of rendering speech is done in real-time (Dohring et al., para [0050].).

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180268806, hereinafter referred to as Chun et al., in view of US 20130130212, hereinafter referred to as Dohring et al., and further in view of US 6632094, hereinafter referred to as Falcon et al.
claim 8 (Currently Amended), Chun et al., as modified by Dohring et al., discloses the method of claim 7, but not wherein each word in the plurality of phonemes representing a word is animated together so that the phonemes in a word are highlighted at the same time. Falcon et al. is cited to disclose wherein each word in the string of phoneme vectors representing a word is animated together so that phonemes in a word are highlighted at the same time (“At any time, except while a synchronized narration/text highlighting is in progress, a child can click on individual words in the story text displayed in text box 5 and hear them pronounced. The way in which the words are pronounced is controllable to be set in one of two modes. In the first mode, a word that has been selected by clicking the text is pronounced only once in whole word form. In the second mode, the selected word is first broken down at the phonetic level (individual phonic elements are highlighted and pronounced in sequence), and then presented as a whole word (highlighted and spoken synchronously),” Falcon et al., col. 8, lines 23-33.). Falcon et al. benefits Chun et al. by providing a reading readiness system for prereaders, thereby increasing early readers’ understanding of the relationship between written and oral language (Falcon et al., col. 3, lines 37-41) and extending the speech synthesis application of Chun et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chun et al. with those of Falcon et al. to enhance the speech autoencoder of Chun et al.

Regarding claim 12 (Currently Amended), Chun et al., as modified by Dohring et al., discloses the method of claim [[6]] 7, but not wherein the plurality of phonemes are highlighted for different durations, in accordance with their duration in the speech audio. In the first mode, a word that has been selected by clicking the text is pronounced only once in whole word form. In the second mode, the selected word is first broken down at the phonetic level (individual phonic elements are highlighted and pronounced in sequence), and then presented as a whole word (highlighted and spoken synchronously),” Falcon et al., col. 8, lines 23-33.). Falcon et al. benefits Chun et al. by providing a reading readiness system for prereaders, thereby increasing early readers’ understanding of the relationship between written and oral language (Falcon et al., col. 3, lines 37-41) and extending the speech synthesis application of Chun et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Chun et al. with those of Falcon et al. to enhance the speech autoencoder of Chun et al.


Claims 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7369993, hereinafter referred to as Atal, in view US 8744856, hereinafter referred to as Ravishankar.

Regarding claim 13 (Currently Amended), Atal discloses a method of analyzing pronunciations (“The lexical constraints embodied in the pronunciation of words make it possible to recognize words in the presence of mis-recognized phonemes,” Atal, col. 10, lines 59-62.), the method comprising: 

determining a midpoint value for each of a plurality of regions The comparison of the first distance with the second distance is illustrated in FIG. 13. This figure shows geometrically the comparison of distances from 5 stored phonemes to a received phoneme (260) in a hypershere,” Atal, col. 13, lines 36-39. Here, the center of each phoneme circle represents the midpoint value of the phoneme in space. The examples are in the English language.); 

receiving a segment of speech audio spoken by a user (“A speech-receiving device receives audio signals and converts the analog audio signals into digital signals,” Atal, col. 3, lines 64-66. And, Atal, col. 7, lines 62-67, emphasis that the audio is spoken by users (i.e., speakers).); 

extracting a plurality of acoustic features from the segment of speech audio to determine a phoneme vector, each acoustic feature corresponding to a dimension of the embedding space (“Essentially, as will be discussed herein, the present invention provides a system and a method for representing acoustic signals in a high-dimensional, hyperspherical space that sharpens the boundaries between different speech pattern clusters. Using clusters with sharp boundaries improves the likelihood of correctly recognizing correct speech patterns,” Atal, col. 3, lines 52-58. And, “The computer converts the audio digital signals into a plurality of vectors in n-dimensional space. Each vector is transformed using singular value decomposition into a spherical shape. The computer compares a first distance from a center of the n-dimensional space to a point associated with a stored speech phoneme with a second distance from the center of the n-dimensional space to a point associated with the received speech phoneme,” Atal, col. 3, line 67 – col. 4, line 7.); 

determining in which phoneme region of an embedding space the phoneme vector exists (“The computer compares a first distance from a center of the n-dimensional space to a point associated with a stored speech phoneme with a second distance from the center of the n-dimensional space to a point associated with the received speech phoneme,” Atal, col. 4, lines 2-7.); 

determining a distance between the phoneme vector and the midpoint values of the phoneme regions, wherein the distance indicates a degree of incorrectness of a pronunciation of the phoneme (“The lexical constraints embodied in the pronunciation of words make it possible to recognize words in the presence of mis-recognized phonemes. For example, the word "lessons" with /l eh s n z/as the pronunciation could be recognized as /l ah s ah z/ with two errors, the phonemes /eh/ and /n/ mis-recognized as /ah/ and /ah/, respectively. Accurate word recognition can be achieved by finding 4 closest phonemes, not just the closest one in comparing distances,” Atal, col. 10, lines 59-67. Here, mis-recognition is interpreted as a mis-pronunciation.); and 
Atal, though, does not disclose displaying a phoneme error for the segment of speech audio, based on the determined distance, so that the user can see the error in their pronunciation.

displaying a phoneme error for the segment of speech audio, based on the determined distance, so that the user can see the error in their pronunciation (“As illustrated in FIG. 6C, the result of the analysis may be displayed to the user. The results may be displayed by color-coding the corresponding letters of the target utterance, for example, green for correct pronunciation, orange or yellow for acceptable pronunciation, and red for incorrect pronunciation. In the example, the letters "C" and "A" may be displayed in the color green because the corresponding target phonemes were pronounced correctly, while the letter “R” may be displayed in the color red because the corresponding target phoneme was pronounced incorrectly, that is, the user spoke the word "CAP," instead of the target utterance, "CAR"”, Ravishankar, col. 6, lines 10-21.). Ravishankar benefits Chun et al. by evaluating a user’s pronunciation of phonemes (Ravishankar, col. 6, lines 10-21). Therefore, it would be obvious for one skilled in the art to combine the teachings of Chun et al. with those of Ravishankar to extend the speech synthesis applications of Chun et al.

Regarding claim 14 (Original), Atal, as modified by Ravishankar, discloses the method of claim 13, wherein the determining is done in real time (Ravishankar, fig. 6A-C.).

Regarding claim 15 (Original), Atal, as modified by Ravishankar, discloses the method of claim 13, but not wherein the segment of audio speech is received by way of an app accessing a microphone in a mobile device (“As illustrated in FIG. 6B, the user pronounces the target utterance, which is captured by and stored in the computer via the user's microphone,” Ravishankar, col. 6, lines 1-3.).

Regarding claim 16 (Currently Amended), Atal, as modified by Ravishankar, discloses the method of claim 13, further comprising: displaying a user interface comprising a plurality of phonemes representing the speech audio and further indicating phonemes for  a native speaker’s pronunciation of the speech audio (“As illustrated in FIG. 6C, the result of the analysis may be displayed to the user. The results may be displayed by color-coding the corresponding letters of the target utterance, for example, green for correct pronunciation, orange or yellow for acceptable pronunciation, and red for incorrect pronunciation. In the example, the letters "C" and "A" may be displayed in the color green because the corresponding target phonemes were pronounced correctly, while the letter “R” may be displayed in the color red because the corresponding target phoneme was pronounced incorrectly, that is, the user spoke the word "CAP," instead of the target utterance, "CAR"”, Ravishankar , col. 6, lines 10-21. The target utterance is interpreted as a native speaker’s pronunciation.).

Regarding claim 17 (Original), Atal, as modified by Ravishankar, discloses the method of claim 13, but not wherein a human speaker is prompted to enter the segment of audio speech in a freestyle mode (Ravishankar, col. 5, lines 58-67.).
 
Regarding claim 18 (Original), Atal, as modified by Ravishankar, discloses the method of claim 13, but not further comprising: displaying a user interface comprising a transcription of the speech audio and indicating incorrect pronunciation of the speech audio (Ravishankar, figs. 6A-C.).

Regarding claim 19 (New), Atal, as modified by Ravishankar, discloses the method of claim 13, wherein the phoneme regions are of differing sizes (Atal, fig. 7c shows an audio segment with phoneme regions of differing sizes – for example, /er/ vs. /s/.).  

Regarding claim 20 (New), Atal, as modified by Ravishankar, discloses the method of claim 13, wherein the phoneme regions are contiguous (Ravishankar, col. 6, lines 10-21. The example of Ravishankar, fig. 6C, shows contiguous phoneme regions. See also Atal, fig. 7c.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.